Title: From John Adams to George Washington Adams, 3 February 1823
From: Adams, John
To: Adams, George Washington



My Dear George
Quincy February 3d. 1823

yours of the 26th. January is received. I pray you to attend as much as possible, to every Court, and every scene in which law questions are discussed or mooted. Observe patiently and critically the conduct of Judges Counsellors, Jurors parties, Witnesses and spectators. And by no means fail to provide yourself with an ample apparatus for writing, a pocket ink horn, plenty of ink, good pens and an abundance of good paper. Take minutes of all the arguments in law authorities, and forever remember the maxim of all sagacious Men. Studium sine calomo somnium. That is to say, study without a pen in your hand, is but a dream. If you do not comply with this injunction literally and strictly I shall not be able to answer as I did a distant correspondent, who asked me whether I was satisfied with the progress, in the studies of my Grand Son George. My answer was, I no, not, any reason to be dissatisfied with George, John, or Charles. But I will not give such an answer again if you do not bend your bones to your pen and ink, as well as to your Books
The newspaper warfare affords much amusement, and entertainment in this time of general peace, And I think you and your Brothers ought to imitate Mr. Jefferson, A Virginian Lady who has given us a florid history of her visit to Monticello, informs us that she saw in his sanctum, sanctorum, a huge folio Volume with the words Libel written in the back, upon opening it she found it consisted of Slips cut out of Newspapers, and pasted in the Book, Mr. Jefferson informed her, they were a collection of defamatory papers printed against himself. Now I think that you and your Brothers, ought to make a Collection for your Father, but in justice to your Country, you ought to preserve panegyricks, as well as the Philippicks. Some of my Children or Grand Children, ought to have done the same thing for me, my volume would have been the most splendid of all—I would get it bound in Moroco, Gilt and Lettered, in honour of the taste and elegance, Gold and diamonds of the contents—
You will not give me any account of Mr. Randolph, is he sick—
I am your affectionate Grand Father—
John Adams